Case 1:19-cv-00563-DKW-RT Document 42 Filed 02/02/21 Page 1 of 3        PageID #: 659




 MARR JONES & WANG
 A LIMITED LIABILITY LAW PARTNERSHIP

 CHRISTOPHER S. YEH                      6777-0
 RONALD TANG                             11034-0
 Pauahi Tower
 1003 Bishop Street, Suite 1500
 Honolulu, Hawai`i 96813
 Tel. No. (808) 536-4900
 Fax No. (808) 536-6700
 Email: cyeh@marrjones.com

 Attorneys for Defendants
 DAVID LASSNER and UNIVERSITY OF HAWAI`I


                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

  GAURAV THAKRAL, M.D.,                      CIVIL NO. 19-00563 DKW-RT

                    Plaintiff,               CERTIFICATE OF SERVICE

        vs.                                  (RE: DEFENDANTS’ NOTICE OF
                                             TAKING VIDEO-TAPED
  HAWAI`I RESIDENCY                          DEPOSITION UPON ORAL
  PROGRAMS, INC.; DAVID                      EXAMINATION)
  LASSNER, in his official capacity as
  President of UNIVERSITY OF                 [Plaintiff Gaurav Thakral, M.D.]
  HAWAI`I; and UNIVERSITY OF
  HAWAI`I,

                    Defendants.              Trial Date: September 13, 2021
                                             Judge: Honorable Derrick K. Watson
Case 1:19-cv-00563-DKW-RT Document 42 Filed 02/02/21 Page 2 of 3         PageID #: 660




                          CERTIFICATE OF SERVICE

              The undersigned hereby certifies that, on the date and by the method

 of service noted below, the original of DEFENDANTS’ NOTICE OF TAKING

 VIDEO-TAPED DEPOSITION UPON ORAL EXAMINATION was duly served

 upon the following at their last known address as follows:

              Served by Hand Delivery on February 2, 2021:

              ROBERT G. KLEIN, ESQ.
              KURT W. KLEIN, ESQ.
              DAVID A. ROBYAK, ESQ.
              Klein Law Group
              Waterfront Plaza, #3-480
              500 Ala Moana Blvd.
              Honolulu, Hawai`i 96813

              Attorneys for Plaintiff
              GAURAV THAKRAL, M.D.

              The undersigned further certifies that, on the date and by the method

 of service noted below, a true and correct copy of this CERTIFICATE OF

 SERVICE (RE: DEFENDANTS’ NOTICE OF TAKING VIDEO-TAPED

 DEPOSITION UPON ORAL EXAMINATION) was duly served upon the

 following:

              Served electronically through CM/ECF on February 2, 2021:

              ROBERT G. KLEIN, ESQ.                 (rgk@kleinlg.com)
              KURT W. KLEIN, ESQ.                   (kwk@kleinlg.com)
              DAVID A. ROBYAK, ESQ.                 (dar@kleinlg.com)



                                          2
Case 1:19-cv-00563-DKW-RT Document 42 Filed 02/02/21 Page 3 of 3    PageID #: 661




             Attorneys for Plaintiff
             GAURAV THAKRAL, M.D.

             DATED:      Honolulu, Hawai`i, February 2, 2021.



                                           /s/ Christopher S. Yeh
                                           CHRISTOPHER S. YEH
                                           RONALD TANG

                                           Attorneys for Defendants
                                           DAVID LASSNER and
                                           UNIVERSITY OF HAWAI`I




                                       3
